DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1 line 7, “a plurality of the segment conductors” should be “the plurality of segment conductors”.
Claim 1 line 13, “the segment conductor” should be “the segment conductors”.
Claim 1 line 16, “the segment conductor” should be “the segment conductors”.
Claim 1 lines 14, 16, “the crossover portion” should be “the crossover portions”.
Claim 1 lines 15, 18, 20, 24, 26, 27, “the first segment conductor” should be “the first segment conductors”.
Claim 1 lines 17, 19, 21, 25, 26, 27, “the second segment conductor” should be “the second segment conductors”.
Claim 1 lines 24, 25, “the joint portion” should be “the joint portions”.
Claim 2, all of “the first segment conductor” should be “the first segment conductors”.
Claim 2, all of “the second segment conductor” should be “the second segment conductors”.
Claim 3, all of “the first segment conductor” should be “the first segment conductors”.
Claim 3, all of “the second segment conductor” should be “the second segment conductors”.
Claim 4, all of “the first segment conductor” should be “the first segment conductors”.
Claim 4, all of “the second segment conductor” should be “the second segment conductors”.
Claim 5, all of “the conductor side portion” should be “the conductor side portions”.
Claim 5  line 3, “a regulation member” should be “a plurality of regulation members”
Claim 5, all of “the regulation member” should be “the regulation members”
Claim 5 lines 4 & 5, “the radial opening” should be “the radial openings”.
Claim 5 line 5, “the slot” should be “the slots”.
Claim 6, “the first segment conductor” should be “the first segment conductors”.
Claim 6, “the second segment conductor” should be “the second segment conductors”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolle et al. (DE 10 2015 225 585 A1).
Regarding claim 1, Dolle teaches a method of manufacturing a rotary electric machine armature (100) that includes a cylindrical armature core (200) in which a plurality of slots (202, 203) that extend in an axial direction are disposed in a circumferential direction and a coil (101-103) wound around the armature core (200), the slots (202, 203) having respective radial openings (216) that open in a radial direction, and the coil (101-103) being formed by joining a plurality of segment conductors to each other, the method comprising:

    PNG
    media_image1.png
    667
    536
    media_image1.png
    Greyscale

preparing a plurality of the segment conductors (101-103) and preparing the armature core (200), the segment conductors (101-103) having respective conductor side portions (105, 106, 108, 109) that extend along the axial direction and respective crossover portions (104, 107, 110) connected to the conductor side portions (105, 106, 108, 109) on an outer side of the armature core (200) in the axial direction, the conductor side portions (105, 106, 108, 109) being provided with respective joint portions (111) that have respective facing surfaces (113, 114; FIG 8);

regulating movement (by using tubular insulator 150 in FIG 5) of the conductor side portions (105, 106, 108, 109) in the radial direction; and

    PNG
    media_image2.png
    634
    468
    media_image2.png
    Greyscale

joining the joint portion (111) of the first segment conductor (101, 103) and the joint portion (111) of the second segment conductor (102) to each other by pressing (shown by arrows 118) at least one of the first segment conductor (101, 103) and the second segment conductor (102) in the axial direction such that the first segment conductor (101, 103) and the second segment conductor (102) approach each other while maintaining a regulating state (FIG 8).

    PNG
    media_image3.png
    649
    464
    media_image3.png
    Greyscale

Regarding claim 2/1, Dolle was discussed above in claim 1. Dolle further teaches the arranging includes arranging both the conductor side portions (105, 109) of the first segment conductor (101, 103) and the conductor side portions (106, 108) of the second segment conductor (102) in the slots (202, 203); and
the joining includes joining the joint portions (111) of the first segment conductor (101, 103) and the joint portions (111) of the second segment conductor (102) to each other in the slots (202, 203).
Regarding claim 3/1, Dolle was discussed above in claim 1. Dolle further teaches disposing a conductive joint material (300) on at least one of the facing surfaces (113, 114) which face each other, the conductive joint material (300) joining 
the joining includes joining the joint portions (111) of the first segment conductor (101, 103) and the joint portions (111) of the second segment conductor (102) to each other by heating the conductive joint material (300; solder needs to be heated to be in liquid form).
Regarding claim 4/1, Dolle was discussed above in claim 1. Dolle further teaches the joint portions (111) of the first segment conductor (101, 103) and the joint portions (111) of the second segment conductor (102) are shaped to be fitted with each other in the axial direction; and 
the joining includes fitting the joint portions (111) of the first segment conductor (101, 103) and the joint portions (111) of the second segment conductor (102) with each other to be joined by pressing (arrow 118) at least one of the first segment conductor (101, 103) and the second segment conductor (102) in the axial direction such that the joint portions (111) of the first segment conductor (101, 103) and the joint portions (111) of the second segment conductor (102) approach each other in the axial direction (FIG 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dolle et al. (DE 10 2015 225 585 A1) in view of Sugawara (JP 2011-205834 A).
Regarding claim 5/1, Dolle was discussed above in claim 1. Dolle fails to teach the regulating includes disposing a regulation member on a side of the radial opening with respect to the conductor side portion positioned most on the side of the radial opening in the slot; and
the regulation member has a regulation surface that faces the conductor side portion and that regulates movement of the conductor side portion in the radial direction.
Sugawara teaches the regulating includes disposing a regulation member (51) on a side of the radial opening (FIG 6) with respect to the conductor side portion (31) positioned most on the side of the radial opening in the slot (21); and


    PNG
    media_image4.png
    619
    406
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Dolle to incorporate Sugawara to teach the regulating includes disposing a regulation member on a side of the radial opening with respect to the conductor side portion positioned most on the side of the radial opening in the slot; and the regulation member has a regulation surface that faces the conductor side portion and that regulates movement of the conductor side portion in the radial direction, for the advantages of firmly fixing the conductors together to prevent partial discharge in the stator slot.
Regarding claim 6/5, Dolle in view of Sugawara was discussed above in claim 5. Sugawara further teaches the regulation surface is formed so as to face an object region which is an entire region or a part of a region, in the axial direction, of both the conductor side portions (31; FIG 4) of the first segment conductor and the conductor side portions (31) of the second segment conductor, and is shaped along a surface of the object region that faces the regulation surface.
While Sugawara fails to teach a first segment conductor and a second segment conductor, Sugawara’s regulation member is incorporated into Dolle to be used to keep the first and second segment conductors of Dolle in place.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Dolle to incorporate Sugawara to teach the regulating includes disposing a regulation member on a side of the radial opening with respect to the conductor side portion positioned most on the side of the radial opening in the slot; and the regulation member has a regulation surface that faces the conductor side portion and that regulates movement of the conductor side portion in the radial direction, for the advantages of firmly fixing the conductors together to prevent partial discharge in the stator slot.
Regarding claim 7/5, Dolle in view of Sugawara was discussed above in claim 5. Sugawara further teaches the joining includes fixing the regulation surface in position in the radial direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834